Name: 96/504/EC: Council Decision of 18 July 1996 on the Exchange of Letters between the European Community and Chile concerning the provisional application of certain provisions of the Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  America;  European construction
 Date Published: 1996-08-19

 Avis juridique important|31996D050496/504/EC: Council Decision of 18 July 1996 on the Exchange of Letters between the European Community and Chile concerning the provisional application of certain provisions of the Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part Official Journal L 209 , 19/08/1996 P. 0001 - 0001COUNCIL DECISION of 18 July 1996 on the Exchange of Letters between the European Community and Chile concerning the provisional application of certain provisions of the Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (96/504/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the proposal from the Commission,Whereas the Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, was signed by the Community and its Member States on 21 June 1996;Whereas the European Community and Chile undertook to establish procedures for the provisional application of certain provisions of the Agreement which deal with trade cooperation between the parties and the institutional framework for such cooperation;Whereas pending the completion of the procedures required to bring the Agreement into force, the provisional application of the provisions in question will facilitate and promote closer trade relations between the European Community and Chile,HAS DECIDED AS FOLLOWS:Article 1 The Exchange of Letters between the European Community and Chile, which provides for the provisional application of certain provisions of the Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, is hereby approved on behalf of the European Community.The text of the Exchange of Letters is attached to this Decision.Article 2 The Commission shall represent the Community within the bodies referred to in Articles 35 and 37 of the Agreement referred to in Article 1.Article 3 This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 18 July 1996.For the CouncilThe PresidentC. BURLANDO